Citation Nr: 0948975	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran timely perfected an appeal to a March 
2006 rating decision that denied a claim of entitlement to 
service connection for posttraumatic stress disorder and 
depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to July 1996 
and from January 2003 to November 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a March 2009 appeal to the Board, the Veteran requested 
that he be scheduled for a hearing before the Board at the 
RO.  In a subsequent April 2009 letter, the Veteran stated 
that he was withdrawing his request for a hearing before the 
Board and instead desired a hearing before a Decision Review 
Officer at the RO.  The evidence of record does not show that 
the Veteran has been provided with a hearing before a 
Decision Review Officer at the RO.

Therefore, this case is remanded to the RO for the following 
action:

The RO must place the Veteran's name on 
the docket for a hearing before a 
Decision Review Officer at the RO.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



